Citation Nr: 1733798	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from August 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  That decision denied service connection for hearing loss and tinnitus.

In a May 2017 rating decision, VA's Appeals Management Center granted the Veteran's claim for service connection for tinnitus.  As this action represents a full grant of benefits sought on appeal, this issue is no longer before the Board.

The Board denied the Veteran's claim for service connection for hearing loss in a March 2015 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a memorandum decision that, in pertinent part, vacated and remanded the Board's denial of the claim for service connection for hearing loss.  Pursuant to the Court's memorandum decision, the Board remanded this matter in December 2016 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, an additional remand is necessary to ensure compliance with its previous directives.

As noted above, the Court remanded and vacated the March 2015 Board decision denying the Veteran's claim for service connection for hearing loss.  In its memorandum decision, the Court ultimately found that the October 2012 medical opinion that the Board had relied on in denying the claim was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2017).  The Court noted that evidence in the record suggested that, as of April 2011, the Veteran had a longstanding history of mild to moderate bilateral hearing loss and noise exposure.  The Court then determined that the October 2012 opinion inappropriately focused on the Veteran's lack of hearing loss at separation and "sudden" hearing loss two years prior to his examination without providing a reasoned medical explanation connecting those facts to the opinion's ultimate conclusion that there was no nexus between the two.

In an effort to obtain an adequate opinion, the Board instructed the AOJ in its December 2016 remand directives to obtain any outstanding VA treatment records and associate them with the Veteran's claims file and to then return the file to the October 2012 VA examiner.  It then asked the examiner to review the evidence, calling particular attention to various treatment notes, lay statements, and examination reports, and provide an opinion regarding "[w]hether the Veteran's current bilateral hearing loss was caused by or manifested during his active duty service, or within one year of separation from active duty" (emphasis added).  

In February 2017, the AOJ obtained an addendum opinion from the clinician who performed the October 2012 VA examination.  In that opinion, the examiner provided a more detailed rationale regarding her conclusion that the Veteran's current hearing loss was not etiologically related to service.  In the rationale for this opinion, the examiner cited a 2005 study by the Institute of Medicine that suggested it was unlikely that there would be a prolonged delay in the onset of noise-induced hearing loss.  However, this examiner did not provide an opinion regarding whether the Veteran's hearing loss first manifested "within one year of separation from active duty," as the Board had requested in its December 2016 remand directives.  

The Board notes that sensorineural hearing loss is a disability for which service connection may be presumptively granted if it first manifests to a compensable degree within one year of service.  See 38 C.F.R. § 3.307, 3.309 (2016).  The February 2017 VA addendum opinion's omission of any statement regarding the likelihood that the Veteran's current hearing loss first manifested within a year of the Veteran's active duty service renders it inadequate.

The Board also notes that a Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the February 2017 VA addendum opinion does not include sufficient information and that there ultimately has not been substantial compliance with its December 2016 remand directives.  As such, the matter must be returned to the AOJ for corrective action

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  After completing the directive above, return the file to the October 2012 VA examiner and request that she re-review the file and respond to the below inquiry.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an audiological VA examination to assist in determining when the Veteran's bilateral hearing loss first manifested.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence, history provided by the Veteran, the October 2012 audiological examination, the February 2017 VA addendum opinion, and sound medical principles, the VA examiner is asked whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss first manifested within one year of his separation from active duty service.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate that conclusion and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After undertaking any other appropriate development deemed necessary, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the claim is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




